TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 14, 2022



                                      NO. 03-21-00321-CV


                         Employees Retirement System of Texas and
                        Minnesota Life Insurance Company, Appellants

                                                  v.

                                     LaRae Walker, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           REVERSED AND RENDERED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on June 15, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

affirming Employees Retirement System of Texas’ final order. LaRae Walker shall pay all costs

relating to this appeal, both in this Court and in the court below.